GERAGHTY, J., dissents.
Harvey O. Scofield, A.A. Rankin and Cal Guthrie, as members of the board of county commissioners *Page 211 
of Pierce county, brought this action seeking to restrain Forrest R. Easterday, the county engineer, from performing the duties conferred upon him by chapter 179, Laws of 1935, p. 705. After the action was instituted, E.F. Gregory, a resident and taxpayer of Pierce county, intervened and sought the same relief as the county commissioners. The hearing resulted in a judgment denying all relief sought, except that the engineer was restrained from taking over the duties conferred upon him by chapter 179 until June 14, 1935. From this judgment, the county commissioners and the intervener appeal.
Chapter 179 is entitled:
"AN ACT relating to the maintenance and control of county and secondary highways in counties of the first class, and declaring an emergency."
Section 1 of the act provides that county engineers of counties of the first class shall have
". . . general control and management of the county roads in their respective counties, and shall have power to appoint any and all necessary assistants to perform said duties." [Rem. 1935 Sup., § 4144-1.]
Another section of the act provided that all provisions of the statutes of this state "in conflict therewith are hereby repealed so far as they affect counties of the first class." The act carried an emergency clause. This act was passed by the House March 14, 1935, by the Senate March 14, 1935, and approved by the governor March 23, 1935.
Chapter 111 of the Laws of 1935, p. 279, was passed by the Senate March 11, 1935, passed the House March 13, 1935, and approved by the governor March 20, 1935. This is a general act, and, according to its title, relates to the public roads of the state, abolishes the general road, bridge and lateral highway funds, and a *Page 212 
number of other things. This act also carried an emergency clause. [Rem. 1935 Sup., § 6330.]
It will be observed that chapter 179 was subsequent to chapter 111 in point of time. The two acts are in conflict in a number of particulars.
[1] The question here presented is whether chapter 179 was a valid enactment. In support of their contention that it was invalid, the commissioners and intervener make a number of contentions, the first of which is that the title of chapter 179 was not sufficient to satisfy the requirements of section 19 of Art. 2 of the constitution, which provides that no bill shall embrace more than one subject, and "that shall be expressed in the title." The title of chapter 179 is general, and recites that the act is one relating to the maintenance and control of county and secondary highways. Section 1 of the act provides that the county engineers of counties of the first class shall have "general control and management of the county roads" in their respective counties, and shall have the right to appoint necessary assistants.
We see nothing in the act which does not come within the general scope of the title. No general statement of the subject of an act is necessary to meet the requirements of the constitution. A few well-chosen words, suggestive of the general subject stated, is all that is necessary. A title to an act should be liberally construed, and in deference to the legislative discretion on the subject, acts will not be construed as void, as violating the constitution, unless they are so beyond any reasonable doubt. A title to an act may be as broad as the legislature sees fit to make it, and thereunder any specific legislation as to any subject relating to the general character thus broadly embraced in the title will be sustained. Percivalv. Cowychee  Wide Hollow Irr. Dist., 15 Wn. 480,46 P. 1035; *Page 213 State ex rel. Seattle Electric Co. v. Superior Court, 28 Wn. 317,68 P. 957, 92 Am. St. 831; State ex rel. Reitmeier v.Oakley, 129 Wn. 553, 225 P. 425; King County v. Stringer,130 Wn. 287, 227 P. 17; In re Peterson's Estate, ante p. 29, 45 P.2d 45. The title of the act now before us meets the constitutional requirement.
[2] It is next contended that chapter 179 is amendatory of prior statutes which are not set forth as amended, as required by § 37 of Art. 2 of the constitution, which provides that no act shall be revised or amended "by mere reference to its title, but the act revised or the section amended shall be set forth at full length." Nowhere in chapter 179 is any reference made to any prior statutes except the general statement that all the prior acts in conflict therewith are repealed, in so far as such conflict exists. The act is complete in itself. To such an act, the constitutional provision requiring the amended section to be set out at full length does not apply. Spokane Grain  Fuel Co.v. Lyttaker, 59 Wn. 76, 109 P. 316; In re Hulet, 159 Wn. 98,292 P. 430; In re Peterson's Estate, ante p. 29,45 P.2d 45.
[3] It is next contended that chapter 179 does not conform to the requirements of § 4 of Art. 11 of the constitution, which provides that the legislature shall establish a system of uniform county government which shall be uniform throughout the state. InState ex rel. Maulsby v. Fleming, 88 Wn. 583, 153 P. 347, it was held that an act which abolished the office of county coroner in certain counties, and authorized the prosecuting attorneys and justices of the peace to assume the duties of coroners in those counties, was void, because it was not in accordance with the constitutional provision which required that the system of county government should be "uniform throughout *Page 214 
the state." After that decision and in the year 1924, § 5 of Art. 11 of the constitution was amended, and, as amended, provides that the legislature, by general and uniform laws, shall provide for the election in the several counties of boards of county commissioners, sheriffs, clerks, treasurers, prosecuting attorneys, and other county, township, precinct and district officers
". . . as public convenience may require, and shall prescribe their duties, and fix their terms of office: Provided, that the legislature may, by general laws, classify the counties by population and provide for the election in certain classes of counties certain officers who shall exercise the powers and perform the duties of two or more officers."
It will be observed that, by this section, the legislature is authorized to "prescribe their duties" of all the officers named therein, and such as the legislature may create, and may authorize certain officers to exercise the powers and perform the duties of "two or more officers." If the legislature has the power, as the constitution says, to prescribe the duties of the county officers and authorize one officer to perform the duties of two or more other officers, it would necessarily seem to follow that the legislature, under such provisions, had the right to transfer, as it did in chapter 179, the management and control of county highways from the board of county commissioners to the duly qualified and acting county engineer.
[4] In this connection, it is also said that the act, providing that the engineer may appoint any and all necessary assistants, gives him power to create an office. But we see no merit in this contention, and it does not require any discussion. Clearly, the naming of an assistant is not the creation of an office. The case of State ex rel. Egbert v. Blumberg, 46 Wn. 270,89 P. 708, is entirely different. There, the legislature created an office which was to be filled by appointment *Page 215 
made by the county commissioners, and it was held that such act violated section 5 of article 11 of the constitution requiring all county officers to be elected.
[5] It is next contended that chapter 179 is not a later act than chapter 111, because the emergency clause attached to chapter 179 is void, as held by the trial court. It seems to be assumed that the emergency clause to this chapter is bad, and that to chapter 111 is good, a question which it is not necessary here to decide. In determining whether an emergency clause is valid, one of the rules applied is that effect will be given to the act latest in time, and this court has approved this rule. Another rule is, the fact of there being an emergency clause tends to show that the subject-matter of the act was more clearly and pointedly before the legislature than the subject-matter of the other act; and, third, a special act, prior in time, passed at the same session of the legislature as a general act, may prevail over the latter act. Whitfield v. Davies, 78 Wn. 256,138 P. 883; Spokane County v. Certain Lots in City ofSpokane, 153 Wn. 462, 279 P. 724; State ex rel. Wenatcheeetc. Dist. v. Banker, 179 Wn. 343, 37 P.2d 1115.
Chapter 111 is a general law because it operates throughout the entire state. Chapter 179 is a special law because it only operates on a particular subject-matter, as already pointed out, in counties of the first class. 25 R.C.L. 814; 59 C.J. 735.
The question of which act shall take effect first resolves itself into discovering the intent of the legislature. Even though the emergency clause to chapter 179 is void, and that to chapter 111 be good, nevertheless the fact that the legislature attached an emergency clause to chapter 179 tends to show the intent of that body. Under the rules stated, chapter 179 will prevail, so far as it is in conflict with chapter 111. *Page 216
[6] It is next contended that chapter 179 is void for uncertainty and indefiniteness. The act, as already indicated, gives the county engineers, in counties of the first class, "general control and management of the county roads in their respective counties." Rem. Rev. Stat., § 6398-1 [P.C. § 5963], provides that boards of county commissioners "shall have general control and management of the county roads in their respective counties." The sentence following defines their duties with respect thereto. It will be observed that chapter 179 uses the same words "control and management." Chapter 179 is not void for uncertainty or indefiniteness.
We do not pass upon the question of the effect of the emergency clause, because in any event chapter 179 will become effective June 14, 1935, and it was to that date that the county engineer was restrained from taking over the management and control of county highways.
There are a number of other questions discussed in the briefs which we do not deem it necessary at this time to discuss or decide. We have determined all the questions presented which, it appears to us, are involved in the present proceeding. The other questions can more properly be determined as they arise, if they do, after the act becomes operative.
The judgment will be affirmed.
TOLMAN, BEALS, and STEINERT, JJ., concur.